Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 1 of 15 Page ID #:5




                        EXHIBIT A
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 2 of 15 Page ID #:6




                                                              Exhibit A - Page 5
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 3 of 15 Page ID #:7




                                                              Exhibit A - Page 6
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 4 of 15 Page ID #:8




                                                              Exhibit A - Page 7
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 5 of 15 Page ID #:9




                                                              Exhibit A - Page 8
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 6 of 15 Page ID #:10




                                                              Exhibit A - Page 9
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 7 of 15 Page ID #:11




                                                             Exhibit A - Page 10
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 8 of 15 Page ID #:12




                                                             Exhibit A - Page 11
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 9 of 15 Page ID #:13




                                                             Exhibit A - Page 12
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 10 of 15 Page ID #:14




                                                              Exhibit A - Page 13
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 11 of 15 Page ID #:15




                                                              Exhibit A - Page 14
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 12 of 15 Page ID #:16




                                                              Exhibit A - Page 15
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 13 of 15 Page ID #:17




                                                              Exhibit A - Page 16
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 14 of 15 Page ID #:18




                                                              Exhibit A - Page 17
Case 2:20-cv-02511-JFW-RAO Document 1-1 Filed 03/16/20 Page 15 of 15 Page ID #:19




                                                              Exhibit A - Page 18
